Mr. Chief Justice Dickey delivered the opinion of the Court: The only question which can be raised by the appellant corporation, relates to the sufficiency of the bill for a foundation of the decree against that corporation. The bill alleges that in his lifetime the father of appellees was the owner of the land in question, in fee, and that he did deed and convey this land to the appellees by warranty deed. The bill also alleges, that that deed, being kept in the custody of the father after its execution until his death, fell into the hands of Berry B. Whitson, who fraudulently suppressed, destroyed, or concealed it; that the partition proceedings, under which the appellant corporation claims were instituted fraudulently by those who conducted those proceedings, with a knowledge of the rights of the complainants, and were consummated fraudulently and while complainants were minors, and that before the purchase of the land by the appellant corporation, actual notice was given to the corporation of the rights of the complainants in this regard. If these allegations be true, and they are confessed by the demurrer of the appellant corporation, it seems plain that the decree against the corporation was just and proper. In the brief filed for appellants, we find a very elaborate discussion of the proofs taken, as against Berry B. Whitson, and other defendants, and of the circumstances attending the supposed execution of this deed; and it is earnestly insisted that, upon the proofs, it appears that Thomas Whitson, at the time of signing, sealing and acknowledging the deed, did n£>t intend to part with the title. In other words, that the delivery of the deed, even for the benefit of minors, was not sufficient. This is, however, a question with which the appellant corporation has no concern. The appellant corporation has confessed, by the demurrer, that the father of the complainants did deed and convey this property to them by a warranty deed. If so, the title then passed to them, and the fact that the custody of the deed was, after that time, as shown by the bill, in the hands of their father, so long as he lived, could not divest them of the title which they must have received. If the allegation be true, which is found in the bill, that he “did deed and convey” this property to them, the demurrer then, of the appellant corporation, was properly overruled, and the decree, as against that corporation, seems unquestionably right. As to the other appellant, Berry B. Whitson, it is not perceived that he is in any way prejudiced by this decree. He claims no interest in the land. The prayer of the bill was that he should be required to surrender the title papers relating to this land, together with this deed about which this controversy arises; but the decree is silent on that subject. It deprives Berry B. Whitson of no right whatever, nor does it impose upon him any burden. He is not even charged with costs. The appellant corporation • alone is directed to pay the costs. Whether the allegation, that Berry B. Whitson fraudulently suppressed the deed or destroyed it, be true, in fact, or not, the interests of Berry B. Whitson are not affected thereby. The decree of the Circuit Court is affirmed. Decree affirmed.